Citation Nr: 1642341	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to October 24, 2008 for the grant of service connection for right ulnar neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1976 to April 1976.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, granted entitlement to service connection for right ulnar neuropathy, effective October 24, 2008.
 
It is noted that the matter of an earlier effective date for the award of service connection for right elbow arthritis was withdrawn in a July 2012 statement and is no longer before the Board. 

FINDINGS OF FACT

1. The Veteran's claims folder has been lost and "rebuilt" with copies of the relevant documents that could be located.

2. April 1976 service records reflects treatment during service for a right elbow disability.

3. The Veteran filed an original compensation claim within a year of separation from service.  A copy of this document is not in the claims file.

4. The National Personnel Records Center's (NPRC) records indicate that the Veteran's service treatment records were sent to the VA on April 26, 1967, in response to an original compensation claim filed upon separation from service.

5. There is nothing in the claims file to indicate that the Veteran's original compensation claim filed with a year of separation from service was adjudicated.  Therefore, the claim remained pending until granted by the RO in the September 2009 rating decision on appeal.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an effective date of April 28, 1976, the day following separation from service, for the grant of service connection for right ulnar neuropathy, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Entitlement to an Earlier Effective Date 

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation from service.  See 38 U.S.C.A. § 5110(b)(1); see also 38 C.F.R. § 3.400(b)(2)(i) (the effective date for a claim for disability compensation is the date of receipt of claim or the date entitlement arose, whichever is later, unless filed within a year of separation).

At some point in this case, the Veteran's claims file was lost and the documents in the Virtual VA and Veterans Benefits Management System (VBMS) paperless files are copies of documents that have been located and used to "rebuild" the claims file. The earliest post-service document in the claims file is the Veteran's October 2008 application for compensation for a right elbow condition. The Veteran contends that he originally filed this claim upon separation from service in April 1976.  In support of this contention, he submitted in March 2010 a letter from the NPRC, dated April 2009, that indicated that military service records showed that the Veteran filed a claim with the VA at the time of separation from service and the Veteran's service medical records were sent to the VA at that time. In addition, the response to a July 2009 PIES request indicated that the service record indicated that the Veteran filed a claim at separation and that the service treatment records were sent to Cleveland, Ohio on April 26, 1967.  Therefore, the Veteran claims that the effective date of the grant of service connection for right ulnar neuropathy should be April 28, 1976, one day after his separation from service.  For the following reasons, the Board agrees.

In this case, the Veteran's enlistment medical examination indicated that the Veteran had a history of a right elbow injury (fracture), but that there had been good healing and he had full use of the right elbow.  A few months later, the April 1976 Medical Board Report indicated that the Veteran had post-traumatic degenerative arthritis of the right elbow, which preexisted service and precluded full utilization in the military service.  The medical history detailed in an April 1976 clinical record indicated that the Veteran's right elbow disability was aggravated in service, as he had no trouble with his elbow prior to service and had pain and a "crunching sound" on motion shortly after entering service.  

Due to the loss of the claims file, the Board cannot review either the original compensation claim or the other documents from that time period to determine whether the requirements for service connection were satisfied.  Here, relevant documents from the time of the original compensation claim have been lost due to no fault of the Veteran and there was evidence in the service treatment records showing  treatment for a right elbow disability.  Furthermore, the Veteran was medically separated from service due to his right elbow disability.  Thus, with reasonable doubt resolved in favor of the Veteran, the Board finds that the claim filed within a year from separation from service included a claim for entitlement to service connection for a right elbow disability, namely right ulnar neuropathy.

It is acknowledged that the Veteran indicated in an October 2008 application that he had never previously filed a claim.  He has, however, since explained that he either never received a response from the RO or did not otherwise wish to delay his claim. 

In sum, given the loss of the claims file and the Veteran's contentions, the Board will grant him the benefit of the doubt and find that the evidence does not reflect that the initial claim for entitlement to service connection for a right elbow disability was ever adjudicated, either explicitly or implicitly, until the September 2009 rating decision on appeal herein, and the claim thus remained pending. See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009) (a claim remains pending "until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability" (quoting Williams v. Peake, 521 F.3d 1348, 1350 (Fed. Cir. 2008)).

For the foregoing reasons, the Veteran's original compensation claim filed within a year of separation from service included a claim for service connection for a right elbow disability that remained pending until granted by the RO in the September 2009 rating decision on appeal. As the claim that was granted was filed within a year of separation from service, the appropriate effective date for the grant of service connection for right ulnar neuropathy is August 28, 1976, the day following separation from service.


ORDER

An effective date of August 28, 1976, for the award of service connection for right ulnar neuropathy, is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


